Citation Nr: 1022847	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound of the right leg with 
injury to Muscle Group XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from September 1967 to August 
1970.  He received various decorations evidencing combat 
including the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO rating decision that 
denied an increase in a 10 percent rating for residuals of a 
gunshot wound of the right leg with injury to Muscle Group 
XI.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA muscles examination in 
September 2006.  The diagnosis was post-traumatic right calf 
muscle injury with retained shrapnel.  As to range of motion 
of the Veteran's right leg and right ankle, the examiner 
reported that the Veteran was able to move the muscle group 
through normal range with sufficient comfort, endurance, and 
strength, to accomplish his activities of daily living.  The 
examiner stated that the Veteran could also move the muscle 
group independently through useful range of motion, but that 
he did have some pain and easy fatigability.  The examiner 
also indicated that the Veteran explained that he had pain, 
fatigability, and lack of endurance, with continued use of 
his right leg.  

The Board observes that the VA examiner did not provide the 
actual ranges of motion of the Veteran's right leg and right 
ankle.  The Board notes that such information is necessary to 
properly evaluate the Veteran under the appropriate schedular 
criteria regarding range of motion of the right leg and right 
ankle that should also be considered in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5270, 5271 
(2009).  

Additionally, in his March 2007 notice of disagreement, the 
Veteran reported that his pain had increased over the last 
few years.  He specifically stated that he now had more pain 
in his calf and that the pain had spread down towards his 
ankle and up towards his knee.  

The Board notes that the Veteran has not been afforded a VA 
examination as to his service-connected residuals of a shell 
fragment wound of the right leg with injury to Muscle Group 
XI, in almost four years.  Additionally, due to the Veteran's 
report of increased pain in his right leg, the record raises 
a question as to the current severity of his service-
connected residuals of a shell fragment wound of the right 
leg with injury to Muscle Group XI.  Further, as noted above, 
the September 2006 VA muscles examination report did not 
provide sufficient information to properly evaluate the 
Veteran's claim.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The claims file contains no record of any treatment (VA or 
private) for residuals of a shell fragment wound of the right 
leg with injury to Muscle Group XI since the September 2006 
VA muscles examination report.  Prior to the examination, any 
outstanding records of pertinent treatment should be obtained 
and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
residuals of a shell fragment wound of the 
right leg since September 2006.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
residuals of a shell fragment wound of the 
right leg with injury to Muscle Group XI.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted, including X-ray, and 
all symptoms should be described in detail 
including information for rating such 
disability under Diagnostic Code 5311.  

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
right leg and right ankle and provide 
diagnoses of any pathology found.  In 
examining the right leg and right ankle, 
the examiner should document any 
limitation of motion (in degrees), to 
include providing the point at which 
painful motion begins.  The examiner 
should also indicate whether there is any 
guarding of the leg and ankle on motion 
and the degrees at which the guarding 
starts.  

The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-
ups or when the right leg and right ankle 
are used repeatedly over a period of 
time.  The examiner should also be asked 
to determine whether such joints exhibit 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  If it is 
not feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 10 
percent rating for residuals of a shell 
fragment wound of the right leg with 
injury to Muscle Group XI.  If the claim 
is denied, issue a supplemental statement 
of the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  
38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


